Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, and substitute specification filed 5/05/22 are acknowledged.  

2. Claims 1-17 are under examination.

3.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiency – Sequence Listing is disclosed as “about 9.5 KB”.

Required response – Sequence Listing size must be disclosed in bytes.

4.   In view of Applicant’s amendments the previous objections to the abstract, specification, and claims have been withdrawn.

5.   In view of Applicant’s amendments all previous rejections have been withdrawn.  NOTE: applicant’s remarks have been rendered moot or addressed by the new rejections.

6.   The following are new grounds for rejection necessitated by Applicant’s actions.

7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (2012, IDS) in view of U.S. Patent Application Publication 2019/0345247 (IDS).

Rodriguez et al. teach the administration of itolizumab to human subjects (see particularly, page 205, 2.1 Study design and endpoints).  Itolizumab is the antibody of SEQ ID NOs:1 and 2.  Note that the claims recite only a method of “contacting a host cell” with the antibody of the claims; administration of the antibody of the claims to a patient meets said limitation.  The mechanisms of action recited in the claims are inherent properties to the antibody of the claims and add no patentable weight to the claimed method.

The reference differs from the claimed invention only in that it does not teach:
“…analyzing phosphorylation of CD6 receptor of the 
CD6-ALCAM complex in the host cell, thereby showing a reduction of phosphorylation of CD6 receptor of the 
CD6-ALCAM complex.”

The ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008].

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of Rodriguez et al. by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.  Regarding Claim 13, the same logic applies; the analysis is performed by observing the subject.

9.   Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/113083 (2009, IDS) in view of U.S. Patent Application Publication 2019/0345247 (IDS).

WO 2009/113083 teaches the administration of itolizumab to human subjects (see particularly, page 11, line 19 – page 12, line 7 ).  Itolizumab is the antibody of SEQ ID NOs:1 and 2.  Note that the claims recite only a method of “contacting a host cell” with the antibody of the claims; administration of the antibody of the claims to a patient meets said limitation.  The mechanisms of action recited in the claims are inherent properties to the antibody of the claims and add no patentable weight to the claimed method.

The reference differs from the claimed invention only in that it does not teach:
“…analyzing phosphorylation of CD6 receptor of the 
CD6-ALCAM complex in the host cell, thereby showing a reduction of phosphorylation of CD6 receptor of the 
CD6-ALCAM complex.”

The ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008].

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of WO 2009/113083 by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.  Regarding Claim 13, the same logic applies; the analysis is performed by observing the subject.

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 1-17 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The method of Claims 1 and 7 including the step of “…analyzing phosphorylation of CD6 receptor of the 
CD6-ALCAM complex in the host cell, thereby showing a reduction of phosphorylation of CD6 receptor of the 
CD6-ALCAM complex…”.
B) The method of Claim 13 including the step of “…analyzing the expression of phosphatases SHP1 and SHP2 in the host cell…”.

	Applicant cites page 13, lines 20-21 of the specification in support of the new limitations.

Page 13, lines 20-21 disclose:
“…Ab. 10% total lysate served as input control samples. Both immune precipitated and input control samples were immune blotted and analyzed. Here the results show that anti CD3-mediated…”.

Said cite does not support the new limitations.

12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,242,401 in view of U.S. Patent Application Publication 2019/0345247.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘401 patent by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.

14.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Application No. 16/862,417 in view of U.S. Patent Application Publication 2019/0345247.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘417 application by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,189,899 in view of U.S. Patent Application Publication 2019/0345247.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘899 patent by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.
 
16.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,670,285 in view of U.S. Patent Application Publication 2019/0345247.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘285 patent by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.
  
17.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,000,573 in view of U.S. Patent Application Publication 2019/0345247.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘573 patent by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application. 

18.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,028,168 in view of U.S. Patent Application Publication 2019/0345247.  

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘168 patent by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application.

19.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent Application No. 17/307,351 in view of U.S. Patent Application Publication 2019/0345247.  

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘351 application by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent Application No. 17/559,382 in view of U.S. Patent Application Publication 2019/0345247.  

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the administration of the antibody of the claims, e.g., itolizumab, to a subject thereby “contacting a host cell” with the antibody of the claims.  Regarding the new “analyzing” limitations, the ‘247 application teaches that CD6 is hyperphosphorylated during T cell activation (see particularly paragraph [0008], accordingly, it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to analyze the phosphorylation of CD6 in the subjects of ‘382 application by simply observing their progress.  That is if the subject improves then T cells were not activated and T cell CD6 was obviously not hyperphosphorylated as taught by the ‘247 application. 
 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.  No claim is allowed.

22.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/17/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644